UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7156


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SAMUEL LEWIS BAKER, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.     Samuel G. Wilson,
District Judge. (5:04-cr-30073-sgw-1)


Submitted:   February 28, 2011            Decided:   March 21, 2011


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Samuel Lewis Baker, Jr., Appellant Pro Se. Joseph W.H. Mott,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Samuel Lewis Baker, Jr., appeals the district court’s

order    denying     his   self-styled        “Motion   for   Case     Review    and

Reconsideration,” which the district court construed as a motion

for reduction of sentence.         We have reviewed the record and find

no reversible error.            Accordingly, we affirm for the reasons

stated   by    the   district    court.        United   States    v.   Baker,    No.

5:04-cr-30073-sgw-1 (W.D. Va. Aug. 13, 2010).                    We deny Baker’s

motion for court records and dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before   the   court   and       argument   would      not   aid   the

decisional process.

                                                                           AFFIRMED




                                          2